ETHRIDGE, Chief Justice.
Billy Gray Wright, appellant, was convicted in the Circuit Court of DeSoto County of the illegal possession of gambling devices, in violation of Mississippi Code 1942 Annotated section 2192 (1956).
This case is controlled by the decision of the Court in Presley v. State, 229 So.2d 830, decided December 22, 1969. It was there held that an agent of the Alcoholic Beverage Control Division of the State Tax Commission does not have the authority to serve a search warrant issued for the purpose of making a search for illegal gambling equipment. Introduction of the evidence in question was objected to by defendant’s counsel on the ground of an illegal search and seizure, but not on the particular basis of the power of an ABC agent. However, we think that under the “plain error” rule and in the interest of equal administration of justice this Court should apply the holding in Presley v. State to the instant case, where *778the evidence was in fact objected to on the ground of an illegal search.
Reversed and appellant discharged.
RODGERS, JONES, BRADY, and INZER, JJ., concur.